o SS sa DO Ww BR WB Ne

NM NM NH NH NH RD ND DD RR ee ea a ea a
on DBD AW Fe WY KF SG Oo we HI DH A BR WH NY HF oS

 

 

Case 3:21-cr-05253-BHS Document1 Filed 07/14/21 Page 1 of 4

Presented ta the Court by the foreman of the
Grand Jury in open Court, in the presence of
the Grand Jury and FILED in the US.
DISTRICT COURT at Seattle, Washington.

wb

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA

UNITED STATES OF AMERICA, no. & RS Jo Be 53 B Hs

Plaintiff,

Vv. INDICTMENT

JOSHUA CARL HARROD,

Defendant.

The Grand Jury charges that:
COUNT 1

(Aggravated Sexual Abuse of a Child)
On a date unknown, but no earlier than October 1, 2017, and no later than April
20, 2018, at Joint Base Lewis-McChord, in the special maritime and territorial
jurisdiction of the United States, and within the Western District of Washington,
JOSHUA CARL HARROD knowingly engaged in and attempted to engage in a sexual
act, that being penetration, however slight, between the penis and vulva, with a female
person, Minor Victim (MV), who had not attained the age of 12 years at the time of the

sexual acts.

All in violation of Title 18, United States Code, Sections 2241(c), 2246(2)(A),
and 7

if

Indictment/Harrod - J UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
Co C6 SA UN BP WH Bw

ww BY MY KY BM HY RD Rm HR ee ee ia ea ea a i
oN DH SF WN S&§ SG Owe HI HR HW BB WwW BB SS

 

 

Case 3:21-cr-05253-BHS Document1 Filed 07/14/21 Page 2 of 4

COUNT 2
(Aggravated Sexual Abuse of a Child)

On a date unknown, but no earlier than October 1, 2017, and no later than April
20, 2018, at Joint Base Lewis-McChord, in the special maritime and territorial
jurisdiction of the United States, and within the Western District of Washington,
JOSHUA CARL HARROD knowingly engaged in and attempted to engage in a sexual
act, that being penetration, however slight, between the penis and the anus, with a female
person, Minor Victim (MV), who had not attained the age of 12 years at the time of the

sexual acts.
All in violation of Title 18, United States Code, Sections 2241(c), 2246(2)(A), and

COUNT 3
(Aggravated Sexual Abuse of a Child)

On a date unknown, but no earlier than October 1, 2017, and no later than April
20, 2018, at Joint Base Lewis-McChord, in the special maritime and territorial
jurisdiction of the United States, and within the Western District of Washington,
JOSHUA CARL HARROD knowingly engaged in and attempted to engage in a sexual
act, that being contact between the mouth and the vulva and anus, with a female person,
Minor Victim (MV), who had not attained the age of 12 years at the time of the sexual

act.
All in violation of Title 18, United States Code, Sections 2241 (c), 2246(2)(B), and

COUNT 4
(Aggravated Sexual Abuse of a Child)
On a date unknown, but no earlier than October 1, 2017, and no later than April
20, 2018, at Joint Base Lewis-McChord, in the special maritime and territorial
jurisdiction of the United States, and within the Western District of Washington,
JOSHUA CARL HARROD knowingly engaged in and attempted to engage in a sexual

Indictment/Harrod - 2 UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
Oo 8 SS DR Hh B&B WY HF &

NNN WH BH Ww Ww — =
SAD UH EHS FSO DH DKARAEBDBIOS

 

 

Case 3:21-cr-05253-BHS Document1 Filed 07/14/21 Page 3 of 4

act, that being contact between the mouth and the penis, with a female person, Minor
Victim (MV), who had not attained the age of 12 years at the time of the sexual act.
All in violation of Title 18, United States Code, Sections 2241(c), 2246(2)(B), and

COUNT 5
(Aggravated Sexual Abuse of a Child)

On a date unknown, but no earlier than October 1, 2017, and no later than April
20, 2018, at Joint Base Lewis-McChord, in the special maritime and territorial
jurisdiction of the United States, and within the Western District of Washington,
JOSHUA CARL HARROD knowingly engaged in and attempted to engage in a sexual
act, that being penetration, however slight, of the genital opening of another person,
specifically a female person, Minor Victim (MV), who had not attained the age of 12
years at the time of the sexual acts, by a hand and finger, with intent to abuse, humiliate,
harass, degrade, arouse, and gratify the sexual desire of any person.

All in violation of Title 18, United States Code, Sections 2241(c), 2246(2)(C), and

FORFEITURE ALLEGATION
The allegations contained in Counts | — 5 of this Indictment are realleged and
incorporated by reference for the purpose of alleging forfeiture. Upon conviction of any
of the offenses alleged in Counts I — 5, the defendant JOSHUA CARL HARROD shall
forfeit to the United States, pursuant to Title 18, United States Code, Sections 2253(a)(2)
& (3), any property that constitutes or is traceable to proceeds of the offense, as well as
any property that facilitated the offense.
Substitute Assets. If any of the property described above, as a result of any act or
omission of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800

Indictment/Harrod - 3
Oo C2 “SDH UM BB WH He

meee
AO A Be WH NH - ©

 

—_ ee
ao -~]

i

ps
\O

i]

NM oN
me

2

27

 

 

28

Case 3:21-cr-05253-BHS Document1 Filed 07/14/21 Page 4 of 4

d. has been substantially diminished in value; or,
e. has been commingled with other property which cannot be divided without
difficulty,
it is the intent of the United States to seck the forfeiture of any other property of the
defendant, up to the value of the above-described forfeitable property, pursuant to Title
21, United States Code, Section 853(p).

A TRUE BILL:
/4 July R20al

DATED:

Signature of Foreperson redacted pursuant to
the policy of the Judicial Conference of the
United States

FOREPERSON

iy

ne . M. GORMAN

rane United States Attorney

Ce

LGRIApY J. LEUPOLD
SRY United States Attorney

 

Assistant United States Attorney

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800

Indictment/Harrod - 4
